IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-42,327-30


                               IN RE CARLTON STROUD, Relator


                  ON APPLICATION FOR A WRIT OF MANDAMUS
             CAUSE NO. 1997-CR-3770-W9 IN THE 290TH DISTRICT COURT
                             FROM BEXAR COUNTY


        Per curiam.

                                              ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He contends that he filed an application for a writ of habeas corpus in

Bexar County, that the trial court entered a timely order designating issues on February 17, 2022, and

that his application has not been properly forwarded to this Court.

        Respondent, the District Clerk of Bexar County, shall forward Relator’s habeas application

to this Court within fifteen days from the date of this order. This motion for leave to file will be held

until Respondent has complied with this order. See TEX . CODE CRIM . PROC. art. 11.07, § 3(c) and

(d); TEX . R. APP . P. 73.4(b)(5).
                            2

Filed: SEPTEMBER 07, 2022
Do not publish